 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                        No. 2:17-cv-1870 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    SACRAMENTO COUNTY JAIL, et al.,
15                       Defendants.
16

17          Plaintiff commenced this civil rights action while incarcerated at the Sacramento County

18   Jail. Plaintiff is now incarcerated at San Quentin State Prison under the authority of the

19   California Department of Corrections and Rehabilitation. Plaintiff has filed a motion to be

20   transferred to the Jail’s medical records storage facility to view and copy his Jail medical records.

21   ECF No. 93. For the reasons set forth below, the court directs defense counsel to facilitate and

22   ensure plaintiff’s receipt of a full copy of his medical records or demonstrate that such records

23   have already been delivered to plaintiff.

24          By order filed February 26, 2019, this court directed the United States Marshal to serve a

25   subpoena duces tecum on the Jail Medical Records Unit, Correctional Health Services,

26   Sacramento County Department of Health Services, 7001-A East Parkway, Ste. 700, Sacramento

27   CA 95823. ECF No. 81. The court’s order provided in pertinent part, id. at 2:

28   ////
                                                        1
 1                  In responding to the subpoena, Sacramento County is encouraged to
                    pay for photocopying (and mailing, if necessary) plaintiff’s medical
 2                  records and/or to provide plaintiff sufficient opportunity to identify
                    those documents relevant to the instant case which he wishes to have
 3                  photocopied at his own expense. If the County intends to charge
                    plaintiff for some or all of the copying costs, plaintiff and the County
 4                  shall agree on the dates for payment and production, not to exceed
                    thirty (30) days after service of the subpoena.
 5

 6          On July 12, 2019, the Marshal filed documentation demonstrating that the subpoena duces

 7   tecum was personally served on March 11, 2019, on Hanna Hinsaosa, at the place and address

 8   noted above. See ECF No. 95. Accordingly, IT IS HEREBY ORDERED that:

 9          1. Plaintiff’s motion to be temporarily transferred to the Jail medical records storage

10   facility, ECF No. 93, is denied.

11          2. Counsel for defendants shall, within fourteen (14) days after the filing date of this

12   order, file and serve a statement demonstrating that plaintiff has now received a courtesy copy of

13   his medical records, OR specifying the arrangements and date for making such records available

14   for plaintiff’s review and duplication.

15          SO ORDERED.

16   DATED: July 16, 2019

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
